ON PETITION FOR REHEARING.
Our original opinion in this case contains the following 8.  statement:
"Since evidence was not properly received for the purpose of determining the constitutionality of the involved statute, we conclude that no question is raised by either of the above mentioned grounds in said motion for a new trial."
By this statement it was not the intention of the court to give the impression that the parties litigant were precluded from bringing to the attention of the trial court facts to establish the existence of those matters of which the court will take judicial notice. Extrinsic facts may be brought to the attention of the trial court by counsel to assist it in determining the matters of which it will take judicial notice. See Wigmore on Evidence, (3rd ed.) Vol. IX § 2568a.
Petition for rehearing overruled.
NOTE. — Reported in 72 N.E.2d 747.